Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 10, 2015

The Court of Appeals hereby passes the following order:

A16A0543. WILLIE FRANK WRIGHT, JR. v. GREGORY MCLAUGHLIN,
    WARDEN et al.

      Willie Wright Jr., a state prisoner proceeding pro se, filed a civil action against
the warden and other prison defendants. The trial court dismissed the action without
prejudice for want of prosecution. Wright filed an application for discretionary
appeal, which has been docketed as Case No. A16D0114, as well as this direct
appeal. We lack jurisdiction of this direct appeal.
      Because Wright is incarcerated, his appeal is controlled by the Prison Litigation
Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an appeal of
a civil action filed by a prisoner “shall be as provided in Code Section 5-6-35[,]”
which requires that the party wishing to appeal file an application for discretionary
appeal. Because a prisoner has no right of direct appeal in civil cases, we lack
jurisdiction to consider this appeal, which is hereby DISMISSED. See Jones v.
Townsend, 267 Ga. 489 (480 SE2d 24) (1997).

                                        Court of Appeals of the State of Georgia
                                                                             12/10/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.